Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference, in Registration Statements on Form S-1 (File Nos. 333-147019 and 171837) and Form S-8 (File No. 333-171112) of Prosper Marketplace, Inc., of our report dated March29, 2011, except for Note 1, paragraph 5, and Note 18, paragraph 4, as to which the date is August 3, 2011, on the consolidatedfinancial statementsof Prosper Marketplace, Inc., which appears in this Current Report on Form 8-K dated August 3, 2011. /s/ ODENBERG, ULLAKKO, MURANISHI & CO. LLP San Francisco, California August 3, 2011
